DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/482,289 on December 8, 2021. Please note: Claims 1, 4-6, 8, 10 and 13-15 have been amended, and claim 7 has been canceled. Claims 1-6 and 8-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “detect the luminance of a first sub-set of the pixels on the display exceed a first predetermined luminance threshold included in a set of luminance thresholds associated with a selected use profile”, “detect the luminance of a second sub-set of the pixels on the display exceed a second predetermined luminance threshold during the predetermined delay time and the first sub- set of the pixels remains below the second 
	Claims 2-5, 7-9 and 11-15 depend on claims 1, 6 and 10, and therefore are also rejected for including the new matter of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okui et al. (US 20100328535 A1), hereinafter Okui, in view of Inoue et al. (US 20100328359 A1), hereinafter Inoue, in further view of Hui (US 20080158268 A1), and in further view of Zhang et al. (US 20170061901 A1), hereinafter Zhang.

Regarding Claim 1, Okui teaches:
(FIG. 2), comprising: 
	a processing resource (See paragraph [0093]; FIG. 2: 1-3, 8, 11, 14-16 and 20 are collectively a processing resource); and 
	causing the processing resource to: 
		detect a luminance of pixels included on the display (See paragraph [0100], lines 6-11); 				detect the luminance of a first sub-set of the pixels on the display exceed a first predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a first predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a first sub-set of the pixels must also be above the first predetermined luminance threshold (L1)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a first predetermined luminance threshold of a set of predetermined luminance thresholds (L1), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes); 
	detect the luminance of the first sub-set of the pixels on the display exceed a second predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of predetermined luminance thresholds (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a second predetermined luminance threshold (L2). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a first sub-set of the pixels must also be above the second predetermined luminance threshold (L2));
	determine when the luminance of the first sub-set of the pixels on the display exceeds the second predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of predetermined luminance thresholds (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is determined when the luminance of the pixels (APL) exceeds the second predetermined luminance threshold (L2). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a first sub-set of the pixels must also be above the second predetermined luminance threshold (L2)); and
	modify a screen brightness of the display by modifying a brightness of a backlight of the display (See paragraph [0092]) within a predetermined time (See paragraph [0108], last four lines) when the detected luminance of the first sub-set of the pixels on the display exceeds the second predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the first sub-set of the pixels (APL) exceeds the second predetermined luminance threshold (L2), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef).
	Okui does not explicitly teach (See elements emphasized in italics):
	a memory resource storing machine readable instructions to cause the processing resource to perform the claimed functions, including:
		refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile;
		detect the luminance of a second sub-set of the pixels on the display exceed a second predetermined luminance threshold during the predetermined delay time and the first sub- set of the pixels remains below the second predetermined luminance threshold;
		determine when the luminance of the second sub-set of the pixels on the display exceeds the second predetermined luminance threshold after the predetermined delay time; and 
		modify the screen brightness of the display by modifying the brightness of the backlight of the display when the detected luminance of the first or second sub-set of the pixels on the display exceeds the second predetermined luminance threshold after the predetermined delay time.
However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	a processing resource (FIG. 1: 104; See paragraph [0093]); and 
(FIG. 1: 106) storing machine readable instructions to cause the processing resource (See paragraph [0095]) to:
		detect a luminance of pixels included on a display (See paragraph [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui) by including a memory resource storing machine readable instructions to cause the processing resource to perform the claimed functions (as taught by Inoue). Doing so would allow the display to leverage the memory in order to store data, including information for controlling the display (See Inoue, paragraph [0095]).
	Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
		refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile;
		detect the luminance of a second sub-set of the pixels on the display exceed a second predetermined luminance threshold during the predetermined delay time and the first sub- set of the pixels remains below the second predetermined luminance threshold;
		determine when the luminance of the second sub-set of the pixels on the display exceeds the second predetermined luminance threshold after the predetermined delay time; and 
		modify the screen brightness of the display by modifying the brightness of the backlight of the display when the detected luminance of the first or second sub-set of the pixels on the display exceeds the second predetermined luminance threshold after the predetermined delay time.
	However, in the same field of endeavor, display systems (Hui, paragraph [0001]), Hui teaches:
		detect a luminance of pixels (FIG. 5: 410; See paragraph [0053], lines 1-2) on a display exceed a first predetermined luminance threshold (FIG. 5: YES at 410 or NO at 425) included in a set of luminance thresholds (See FIG. 5A, showing a set of luminance thresholds m10, m11, m20 and m21, which include a first predetermined luminance threshold (m10 or m11));
		refrain from modifying a screen brightness for a predetermined delay time (See paragraph [0044]; FIG. 5: The Examiner is interpreting the time from the beginning of the operational period in 460 until 440 as being a predetermined delay time) associated with the set of luminance thresholds (See FIG. 5: the operational period 460 is associated with the method in FIG. 5 and the associated set of luminance thresholds used in the method);
		detect the luminance of the pixels on the display exceed a second predetermined luminance threshold (m20) (See FIG. 5: YES at 440) (See FIG. 5A, showing a set of luminance thresholds m10, m11, m20 and m21, which include a first predetermined luminance threshold m20) during the predetermined delay time (See FIG. 5: the detection at 440 occurs during the predetermined delay time and the detection that the luminance exceeds m21 also means the luminance exceeds m20, because as shown in FIG. 5A, m20 is below m21);
		determine when the luminance of the pixels on the display exceeds the second predetermined luminance threshold after the predetermined delay time (See FIG. 5: NO at 445) (See FIG. 5: the detection at 445 after the predetermined delay time); and
		modify the screen brightness of the display (See FIG. 5: 435; See paragraph [0051]) when the detected luminance of the pixels on the display exceeds the second predetermined luminance threshold after the predetermined delay time (See FIG. 5: NO at 445 leads to 435 after the predetermined delay time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Hui), associated with the predetermined luminance threshold. Furthermore, because the predetermined delay time taught by Hui is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui are associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile. Implementing the proposed modification would have improved image quality by implementing a delay time to slow transitions in the modification of the screen brightness (See Hui, paragraph [0044]).
	Okui in view of Inoue, and in further view of Hui does not explicitly teach (See elements emphasized in italics):
		detect the luminance of a second sub-set of the pixels on the display exceed a second predetermined luminance threshold and the first sub- set of the pixels remains below the second predetermined luminance threshold;
		determine when the luminance of the second sub-set of the pixels on the display exceeds the second predetermined luminance threshold; and 
		modify the screen brightness of the display by modifying the brightness of the backlight of the display when the detected luminance of the first or second sub-set of the pixels on the display exceeds the second predetermined luminance threshold.
However, in the same field of endeavor, displays (Zhang, paragraph [0002]), Zhang teaches:
		detect a luminance of a second sub-set of pixels on a display exceed a second predetermined luminance threshold and a first sub-set of the pixels remains below the second predetermined luminance threshold (See paragraph [0052], lines 11-33; See paragraph [0106]; Therefore, since the display pixels are divided into subareas, they include a first sub-set and a second sub-set of pixels that are separately detected and controlled according the method shown in FIG. 12. Therefore, the method can detect that a luminance of a second sub-set of pixels on a display exceed a second predetermined luminance threshold and a first sub-set of the pixels remains below the second predetermined luminance threshold through separately processing different subareas);
		determine when the luminance of the second sub-set of the pixels on the display exceeds the second predetermined luminance threshold (FIG. 12: 200; See paragraph [0106]); and 
		modify screen brightness of the display by modifying a brightness of a backlight (FIG. 1, showing a backlight assembly of the liquid crystal display) of the display (FIG. 12: 400) when the detected luminance of the first or second sub-set of the pixels on the display exceeds the second predetermined luminance threshold (See paragraph [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue, and in further view of Hui) by applying the processing to first and second sub-sets of the pixels (as taught by Zhang), thereby arriving at the claimed invention. Doing so would improve the effect of a dynamic contrast quality-of-picture of a displayed image in a liquid crystal display device by dividing the display into subareas (See Zhang, paragraph [0052]).

Claim 2, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches:
	The display of claim 1, wherein the instructions (As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to detect the luminance of the pixels include instructions to cause the processing resource to calculate red, green, and blue (RGB) values of the pixels (RGBγ) included on the display (See Okui, paragraph [0097]).

Regarding Claim 3, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The display of claim 1, wherein the selected use profile includes a plurality of predetermined luminance thresholds including the first predetermined luminance threshold and the second predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a plurality of predetermined luminance thresholds including the first predetermined luminance threshold and the second predetermined luminance threshold (L1,  L2, L3, etc.); See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes). 

Regarding Claim 5, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches:
	The display of claim 1, wherein the instructions (As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to modify the screen brightness of the display include instructions to turn a backlight of the display to a maximum brightness when the detected luminance of the first or second sub-set of the pixels (See the above modification according to Zhang to implement the claimed processing on first or second sub-sets of the pixels) indicates a white screen (See Okui, paragraph [0100], last six lines; See FIG. 20, for example: when the detected luminance of the pixels indicates a white screen (APL is 100%), a backlight of the display is turned to a maximum brightness (light emission luminance level is 100%)).

Regarding Claim 6, Okui teaches:
	A processing resource (See paragraph [0093]; FIG. 2: 1-3, 8, 11, 14-16 and 20 are collectively a processing resource) to: 
	calculate red, green, and blue (RGB) values of pixels (RGBγ) included on a display (FIG. 2) (See paragraph [0097]); 
	detect a luminance of the pixels included on the display (See paragraph [0100], lines 6-11); 
	determine when the luminance of a first sub-set of the pixels exceeds a predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a first sub-set of the pixels must also be above the predetermined luminance threshold (L1)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes);
	detect the luminance of the first sub-set of the pixels to determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of predetermined luminance thresholds (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected the luminance of the pixels (APL) exceeds the predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a first sub-set of the pixels must also be above the predetermined luminance threshold (L1)); and
(See paragraph [0108], last four lines) when the detected luminance of the first sub-set of the pixels on the display exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the first sub-set of the pixels (APL) exceeds the predetermined luminance threshold (L1), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef).
	Okui does not explicitly teach (see elements emphasized in italics):
	A non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to: 
	detect a luminance of the pixels included on the display using the RGB values of the pixels;
	determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold;
	refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the first sub-set of the pixels exceeded the predetermined luminance threshold;
	detect the luminance of the first sub-set of the pixels after the predetermined delay time to determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold after the predetermined delay time; and
	modify, after the predetermined delay time, a screen brightness of the display when the detected luminance of the pixels on the display exceeds, for the predetermined delay time, the predetermined luminance threshold.
	However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	A non-transitory machine readable storage medium (FIG. 1: 106) having stored thereon machine readable instructions (See paragraph [0095]) to cause a processing resource (FIG. 1: 104; See paragraph [0093]) to:
	detect a luminance of pixels included on a display using RGB values of the pixels (See paragraph [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing resource (as taught by Okui) by including a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to  (as taught by Inoue). Doing so would allow the display to leverage the memory in order to store data, including information for controlling the display (See Inoue, paragraph [0095]).
Okui contained a device which differed from the claimed device by the substitution of detect a luminance of the pixels included on the display, but not explicitly using the RGB values of the pixels. Inoue teaches the substituted element of detecting a luminance of pixels included on a display using RGB values of the pixels. Their functions were known in the art to determine the luminance of a display for a frame (See Okui paragraph [0100]; See Inoue, paragraph [0235]). The instructions to detect a luminance of the pixels included on the display, as taught by Okui could have been substituted with instructions to detect a luminance of the pixels included on the display using the RGB values of the pixels, as taught by Inoue and the results would have been predictable and resulted in detecting luminance of the pixels using R, G, and B picture signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
	determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold;
	refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the first sub-set of the pixels exceeded the predetermined luminance threshold;
	detect the luminance of the first sub-set of the pixels after the predetermined delay time to determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold after the predetermined delay time; and
	modify, after the predetermined delay time, a screen brightness of the display when the detected luminance of the first sub-set of the pixels on the display exceeds, for the predetermined delay time, the predetermined luminance threshold.
	However, in the same field of endeavor, display systems (Hui, paragraph [0001]), Hui teaches:
	determine when luminance of pixels (FIG. 5: 410; See paragraph [0053], lines 1-2) exceeds a predetermined luminance threshold (FIG. 5: YES at 410 or NO at 425) included in a set of luminance thresholds (See FIG. 5A, showing a set of luminance thresholds m10, m11, m20 and m21, which include a first predetermined luminance threshold (m10 or m11));
	refrain from modifying a screen brightness for a predetermined delay time (See paragraph [0044]; FIG. 5: The Examiner is interpreting the time from the beginning of the operational period in 460 until 440 as being a predetermined delay time) associated with the set of luminance thresholds (See FIG. 5: the operational period 460 is associated with the method in FIG. 5 and the associated set of luminance thresholds used in the method) in response to determining the luminance of the pixels exceeded the predetermined luminance threshold (See FIG. 5: 460 occurs after YES at 410 or NO at 425);
	detect the luminance of the pixels after the predetermined delay time to determine when the luminance of the pixels exceeds the predetermined luminance threshold after the predetermined delay time (See FIG. 5: NO at 445) (See FIG. 5: the detection at 445 after the predetermined delay time); and
	modify, after the predetermined delay time, a screen brightness of the display (See FIG. 5: 435; See paragraph [0051]) when the detected luminance of the pixels on the display exceeds, for the predetermined delay time, the predetermined luminance threshold (See FIG. 5: YES at 440 and NO at 445 leads to 435 after the predetermined delay time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Hui), associated with the predetermined luminance threshold. Furthermore, because the predetermined delay time taught by Hui is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui are associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile. Implementing the proposed modification would have improved image quality by implementing a delay time to slow transitions in the modification of the screen brightness (See Hui, paragraph [0044]).
	Okui in view of Inoue, and in further view of Hui does not explicitly teach (See elements emphasized in italics):
	determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold.
	However, in the same field of endeavor, displays (Zhang, paragraph [0002]), Zhang teaches:
(See paragraph [0052], lines 11-33; See paragraph [0106]; Therefore, since the display pixels are divided into subareas, they include a first sub-set and a second sub-set of pixels that are separately detected and controlled according the method shown in FIG. 12. Therefore, the method can determine when a luminance of a first sub-set of pixels exceeds  a predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold through separately processing different subareas); 
	modify a screen brightness of a display (FIG. 12: 400) when the detected luminance of the first sub-set of the pixels on the display exceeds the predetermined luminance threshold (See paragraph [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium (as taught by Okui in view of Inoue, and in further view of Hui) by applying the processing to first and second sub-sets of the pixels (as taught by Zhang), thereby arriving at the claimed invention. Doing so would improve the effect of a dynamic contrast quality-of-picture of a displayed image in a liquid crystal display device by dividing the display into subareas (See Zhang, paragraph [0052]).

Regarding Claim 8, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches:
	The medium of claim 6, comprising instructions (As discussed above, Okui was modified according to Inoue to include a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to perform the claimed functions) to cause the processing resource to modify the screen brightness of the display when the detected luminance of the first sub-set of the pixels on the display exceeds a different (See Okui, paragraph [0346]: L1 and L2 can be changed compared to other image quality modes) predetermined luminance threshold (See Okui, paragraph [0102]; See Okui, FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the first sub-set of the pixels (APL) exceeds one of a plurality of different predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) included in a different set of luminance thresholds associated with a different selectable use profile of the display (See Okui, paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).

Regarding Claim 9, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The medium of claim 8, wherein the different selectable use profile that includes the different set of luminance thresholds utilize a reduced number of luminance thresholds compared to the selected use profile (See paragraph [0346]: L1 and L2 can be changed compared to other image quality modes (corresponding to different use profiles of the display); See also FIG. 17 and paragraph [0209]; Therefore, according to this example the different selectable use profile that includes the different set of luminance thresholds can utilize a reduced number of luminance thresholds (just L3) compared to the selected use profile (L1 and L2)).

Regarding Claim 10, Okui teaches:
	A method (See the below described method steps in relation to FIG. 2; See paragraph [0093]), comprising: 
	receiving, by a display (FIG. 2), a selection of a use profile of the display (See paragraph [0344]); 
	calculating, by the display, red, green, and blue (RGB) values (RGBγ) of pixels included on the display (See paragraph [0097]); 
	detecting, by the display, a luminance of the pixels included on the display (See paragraph [0100], lines 6-11); 
	determining, by the display, when the luminance of a first sub-set of the pixels exceeds a predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a first sub-set of the pixels must also be above the predetermined luminance threshold (L1)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes);
	detecting, by the display, the luminance of the first sub-set of the pixels to determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of predetermined luminance thresholds (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected the luminance of the pixels (APL) exceeds the predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a first sub-set of the pixels must also be above the predetermined luminance threshold (L1)); and
	modifying, by a backlight of the display (See paragraph [0092]), a screen brightness of the display, within a predetermined time, when the detected luminance of the first sub-set of the pixels on the display exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the first sub-set of the pixels (APL) exceeds the predetermined luminance threshold (L1), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) for the selected use profile of the display (See paragraph [0346]: L1 and L2 can be changed compared to other image quality modes (corresponding to different use profiles of the display)).
	Okui does not explicitly teach (see elements emphasized in italics):
	detecting, by the display, a luminance of the pixels included on the display using the RGB values of the pixels;
	determining, by the display, when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold;
	refraining, by the display, from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the first sub-set of the pixels exceeded the predetermined luminance threshold;
	detecting, by the display, the luminance of the first sub-set of the pixels after the predetermined delay time to determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold after the predetermined delay time; and
	modifying, by a backlight of the display, a screen brightness of the display, after the predetermined delay time, when the detected luminance of the pixels on the display exceeds the predetermined threshold for the selected use profile of the display.	
	However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	detect a luminance of pixels included on a display using RGB values of the pixels (See paragraph [0235]).
Okui contained a process which differed from the claimed process by the substitution of detect a luminance of the pixels included on the display, but not explicitly using the RGB values of the pixels. Inoue teaches the substituted element of detecting a luminance of pixels included on a display using RGB values of the pixels. Their functions were known in the art to determine the luminance of a display for a frame (See Okui paragraph [0100]; See Inoue, paragraph [0235]). The instructions to detect a luminance of the pixels included on the display, as taught by Okui could have been substituted with instructions to detect a luminance of the pixels included on the display using the RGB values of the pixels, as taught by Inoue and the results would have been predictable and resulted in detecting luminance of the pixels using R, G, and B picture signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
	determining, by the display, when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold;
	refraining, by the display, from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the first sub-set of the pixels exceeded the predetermined luminance threshold;
	detecting, by the display, the luminance of the first sub-set of the pixels after the predetermined delay time to determine when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold after the predetermined delay time; and
	modifying, by a backlight of the display, a screen brightness of the display, after the predetermined delay time, when the detected luminance of the pixels on the display exceeds the predetermined threshold for the selected use profile of the display.	
	However, in the same field of endeavor, display systems (Hui, paragraph [0001]), Hui teaches:
	determining, by a display, when luminance of pixels (FIG. 5: 410; See paragraph [0053], lines 1-2) exceeds a predetermined luminance threshold (FIG. 5: YES at 410 or NO at 425) included in a set of luminance thresholds (See FIG. 5A, showing a set of luminance thresholds m10, m11, m20 and m21, which include a first predetermined luminance threshold (m10 or m11));
	refraining, by the display, from modifying a screen brightness for a predetermined delay time (See paragraph [0044]; FIG. 5: The Examiner is interpreting the time from the beginning of the operational period in 460 until 440 as being a predetermined delay time) associated with the set of luminance thresholds (See FIG. 5: the operational period 460 is associated with the method in FIG. 5 and the associated set of luminance thresholds used in the method) in response to determining the luminance of the pixels exceeded the predetermined luminance threshold (See FIG. 5: 460 occurs after YES at 410 or NO at 425);
	detecting, by the display, the luminance of the pixels after the predetermined delay time to determine when the luminance of the pixels exceeds the predetermined luminance threshold after the predetermined delay time (See FIG. 5: NO at 445) (See FIG. 5: the detection at 445 after the predetermined delay time); and
	modifying, by the display, after the predetermined delay time, a screen brightness of the display (See FIG. 5: 435; See paragraph [0051]) when the detected luminance of the pixels on the display exceeds, for the predetermined delay time, the predetermined luminance threshold (See FIG. 5: YES at 440 and NO at 445 leads to 435 after the predetermined delay time).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Hui), associated with the predetermined luminance threshold. Furthermore, because the predetermined delay time taught by Hui is associated with the set of luminance thresholds, and the set of (See Hui, paragraph [0044]).
	Okui in view of Inoue, and in further view of Hui does not explicitly teach (See elements emphasized in italics):
	determining, by the display, when the luminance of the first sub-set of the pixels exceeds the predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold.
	However, in the same field of endeavor, displays (Zhang, paragraph [0002]), Zhang teaches:
	Determining, by a display, when a luminance of a first sub-set of pixels exceeds a predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold (See paragraph [0052], lines 11-33; See paragraph [0106]; Therefore, since the display pixels are divided into subareas, they include a first sub-set and a second sub-set of pixels that are separately detected and controlled according the method shown in FIG. 12. Therefore, the method can determine when a luminance of a first sub-set of pixels exceeds  a predetermined luminance threshold and a second sub-set of the pixels remains below the predetermined luminance threshold through separately processing different subareas); 
	modifying, by a backlight of the display (FIG. 1, showing a backlight assembly of the liquid crystal display), a screen brightness of the display (FIG. 12: 400) when the detected luminance of the pixels on the display exceeds the predetermined threshold (See paragraph [0112]).	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Okui in view of Inoue, and in further view of Hui) by applying the processing to first and second sub-sets of the pixels (as taught by Zhang), thereby arriving at the claimed invention. Doing so would improve the effect of a dynamic contrast quality-of-picture of a displayed image in a liquid crystal display device by dividing the display into subareas (See Zhang, paragraph [0052]).

Regarding Claim 11, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches:
(As discussed above, as modified according to Hui, Okui in view of Inoue, and in further view of Hui teaches that because the predetermined delay time taught by Hui is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui is associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile) that is based on a selection of a power saving profile (See Okui paragraph [0350]: a power saving mode corresponds to a power saving profile. Therefore, the predetermined delay time is based on the selection).

Regarding Claim 12, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches:
	The method of claim 10, wherein the method includes the predetermined delay time  (As discussed above, as modified according to Hui, Okui in view of Inoue, and in further view of Hui teaches that because the predetermined delay time taught by Hui is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui is associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile) being based on the selected use profile being an adaptive profile (See paragraphs [0345]-353], disclosing different modes, one of which corresponds to an adaptive profile. Therefore, the predetermined delay time is based on the selection).

Regarding Claim 13, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 10, wherein the method includes modifying the screen brightness of the display when the detected luminance of the first sub-set of the pixels on the display exceeds a threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the first sub-set of the pixels (APL) exceeds a threshold of a first set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) of a second set of predetermined luminance (See paragraph [0346]: a dynamic mode corresponds to a progressive profile).

Regarding Claim 14, Okui in view of Inoue, in further view of Hui, and in further view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 13, wherein the method includes: 
	modifying the screen brightness of the display when the detected luminance of the first sub-set of the pixels on the display exceeds a threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the first sub-set of the pixels (APL) exceeds a threshold of a first set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) of a third set of predetermined luminance thresholds based on the selected profile being a power save profile (See paragraph [0346]: a dynamic mode has different thresholds L1 and L2 compared to other image quality modes; See paragraph [0350]: therefore, the power saving mode, corresponding to a power save profile, will have a third set of predetermined luminance thresholds (L1,  L2, L3, etc.)); 
	wherein the third set of predetermined luminance thresholds includes a maximum luminance threshold that is less than a maximum luminance threshold of the second set of predetermined luminance thresholds (See paragraph [0350]: the power saving mode has a maximum luminance threshold (BLRef fixed at 70%), which is less than a maximum luminance threshold of the second set of predetermined luminance thresholds (for example, FIG. 20 shows 80% as a maximum luminance threshold)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue, in further view of Hui, and in further view of Zhang as applied to claim 1 above, and further in view of Kamada (US 20090244408 A1).

Regarding Claim 4, Okui in view of Inoue, in further view of Hui, and in further view of Zhang does not explicitly teach:

However, in the same field of endeavor, display apparatuses (Kamada, paragraph [0001]), Kamada teaches:
	turn a backlight of a display off when a detected luminance of pixels indicates a black screen (See paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue, and in further view of Hui) so the instructions to modify the screen brightness of the display include instructions to turn a backlight of the display off when the detected luminance of the first or second sub-set of the pixels indicates a black screen (as taught by Kamada). Doing so would reduce power consumption (See Kamada, paragraph [0064], last two lines).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue, in further view of Hui, and in further view of Zhang as applied to claim 10 above, and further in view of Zhang (US 20150379922 A1), hereinafter Zhang-2.

Regarding Claim 15, Okui in view of Inoue, in further view of Hui, and in further view of Zhang does not explicitly teach:
	The method of claim 10, wherein the method includes determining, by the display, a new luminance threshold for a use profile of the display by: 
	detecting a luminance of the first sub-set of the pixels included on the display based on a test pattern displayed on the display; and 
	determining the new luminance threshold based on the detected test pattern luminance of the first sub-set of the pixels.
However, in the same field of endeavor, display devices (Zhang-2, paragraph [0001]), Zhang-2 teaches:
(See paragraph [0029]: a target luminance value corresponds to a new luminance threshold for a use profile of the display; See paragraphs [0036] and [0037]: Mode I or Mode II correspond to a use profile) by: 
	detecting a luminance of pixels included on the display based on a test pattern displayed on the display (See paragraph [0029]: testing luminance values); and 
	determining the new luminance threshold based on the detected test pattern luminance of the pixels (See paragraph [0029]: the target luminance value is an average value obtained according to the testing luminance values).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Okui in view of Inoue, in further view of Hui, and in further view of Zhang) by including the claimed method steps (as taught by Zhang-2). Doing so would allow for high-quality luminance compensation to be achieved for each pixel (See Zhang-2, paragraph [0030], last five lines).

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are moot.
	Applicant argues (Remarks, pages 7-8) that Okui, Inoue and Hui do not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Zhang has been introduced to render the amended claims obvious in combination with Okui, Inoue and Hui.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692